Title: To Thomas Jefferson from John Paul Jones, 5 September 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient, September 5th, 1785.

I am just returned here from Brest, where I have passed several days. I have received your letter of the 29th. ult. with the copy of that written to you by the Marechal de Castries, the 26th, and I have reason to expect in consequence, that my affairs here will be finished as soon as the formalities of the bureau will permit. I shall obtain a roll of the Alliance, conformable to the pretensions of Puchilberg; which though perhaps not quite exact, may however answer all your purposes. I really do not believe that ever any claims will be made on you; for I never heard that any French subject had served on board that frigate except the captain, and I commanded the Alliance in person seven months. I am, Sir, &c.
N.B. I take the liberty to enclose a letter for M. Ledyard. It contains a small bill. If he is not at Paris, I request you to keep the letter till I come.
